Citation Nr: 0100194	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of muscle contraction headaches, currently 
evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, N.C.M.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active military service from March 1989 to 
January 1992.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA).  In April 1998, the 
Regional Office (RO) in Jackson, Mississippi, denied a claim 
of entitlement to service connection for headaches.  The 
veteran appealed, and in February 1999 the Board granted the 
claim.  In June 1999, the RO evaluated this disability as 0 
percent disabling (noncompensable).  The veteran has appealed 
the evaluation of his headaches.  


FINDINGS OF FACT

The veteran's muscle contraction headaches are productive 
headaches that are not completely prostrating.


CONCLUSION OF LAW

Muscle contraction headaches are noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8199-8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1999, the Board granted service connection for 
headaches.  In June 1999, the RO evaluated the veteran's 
headaches as noncompensable, and assigned an effective date 
for service connection of September 16, 1993. 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a compensable rating (i.e., 
a rating in excess of 0 percent) is warranted for headaches 
for the period from September 16, 1993 to the present.  

The veteran asserts that a higher evaluation is warranted for 
his headaches.  He argues that he has frequent and completely 
prostrating attacks.  He further argues that he misses two to 
three missed days of work per week due to his headaches.  At 
a hearing held in November 1999, the veteran's wife testified 
that the veteran complains all the time, that he often lays 
in his recliner and sleeps all night.  A co-worker, N.C.M., 
testified that he had worked with the veteran about three 
years, that he has seen the veteran take a lot of pain 
relievers, and that the veteran frequently misses work.

A "leave summary" for the veteran indicates that between 
April 1996 and July 1999, he took 260 hours of sick leave.  
An associated "employee health record" notes complaints 
that included a headache in August 1998.  

The claims file contains VA outpatient treatment reports, 
dated between 1992 and 1999.  These reports shows that the 
veteran periodically reported that he had headaches, often on 
a daily basis.  A report of a computerized tomography (CT) 
scan of the head, dated in September 1993, revealed an 
unremarkable ventricular system with no evidence of recent 
intracerebral bleed or midline shift.  A small area of low 
attenuation was noted in the right parietal lobe only in 
slice #11, which could be an artifact.  No other significant 
abnormalities were seen.  

A VA neurological examination report, dated in May 1994, 
shows that the veteran complained of headaches daily 
headaches that were variable in location, onset and duration.  
Cranial nerves II-XII were intact.  Motor examination 
revealed normal strength and muscle tone with no atrophy, 
fasciculation or abnormal movements detectable.  Deep tendon 
reflexes were intact and symmetrical.  No Babinski sign was 
present.  Sensory examination was normal.  The impression was 
a normal neurological examination.  

A VA neurological examination report, dated in January 1997, 
shows that the veteran complained of headaches which may last 
for several hours and which occurred about every other day 
and did not disable him.  He took over-the-counter 
medications.  No other significant neurological symptoms were 
admitted.  The impression noted a normal neurological 
examination and muscle contraction-type headaches.  

VA neurological examination reports, dated in October 1997 
and April 1999, show that the veteran complained of headaches 
which were unaffected by medication.  The veteran reported 
that he had had a dilated right pupil since an on-the-job 
accident in which a tire blew up in his face in May 1997.  On 
examination, the veteran was alert, oriented and cooperative.  
Cranial nerves II-XII were intact and normal with the 
exception of a dilated right pupil.  Examination of the neck 
revealed no bruits.  Motor examination revealed the strength 
and tone to be full and equal, bilaterally.  Deep tendon 
reflexes were intact and symmetrical.  No Babinski sign was 
present.  Sensory examination for primary and cortical 
modalities was normal, as was the cerebellar function, gait 
and stance.  The October 1997 impression noted that the 
veteran had an unremarkable examination except for the right 
eye irregularities, which were related to his recent 
accident.  The April 1999 impression noted that the veteran 
had a chronic muscle contraction headache which was not being 
treated.  

A January 1999 VA neuropsychological evaluation report is 
remarkable for complaints of headaches and notations of 
somatic complaints.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4 (2000).  

The veteran's muscle contraction headaches appear to be most 
analogous to migraines, and the veteran is currently 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-
8100.  In this regard, the Board notes that the rating 
schedule does not recognize headaches as a distinct 
disability, but only as a symptom of a disease or injury.  
Migraine is an exception by regulation.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded, if such attacks average one in two months over 
the past several months, a 10 percent evaluation is awarded.  
Less frequent attacks are evaluated as noncompensable.

After reviewing the totality of the evidence, and after 
resolving all doubt in the veteran's favor, the Board finds 
that a rating in excess of 0 percent is not warranted.  The 
evidence regarding the frequency and severity of the 
veteran's headaches, which are of particular significance to 
the ratings criteria in DC 8199-8100, show that the veteran 
has been diagnosed with muscle contraction headaches by VA 
physicians.  Although the disorder is rated by analogy to 
migraine, the examiner established a different diagnosis than 
migraine.  We also note that the severity of the headaches is 
in conflict.  When seen in May 1994, the veteran reported 
that the headaches were low grade and did not disable him 
completely.  He did not have vomiting and had no other 
symptoms associated with them.  His May 1994 report is 
similar to his sworn statement for separation purposes.  At 
that time, he denied a history of frequent or severe 
headache.  His May 1994 report was also similar to statements 
recorded during an April 1994 VA examination.  At that time 
he reported that he had almost daily headache which had 
dulled pain with medication.  What was completely lacking 
from these initial reports was any indication that the 
headaches were completely prostrating.  Similar statements 
were advanced during the October 1997 VA examination which 
noted that the veteran had a dull ache "all over the head 
since 1992."

Of particular note, the VA leave summary indicates that he 
took 260 hours of sick leave over the course of 39 months 
(thus averaging about 6.7 hours per month).  Even if we 
accept that all the sick leave was due to headache, the sick 
leave reports do not support a conclusion that the headaches 
were completely prostrating.  The veteran's wife has 
testified that the veteran often has prostrating headaches.  
A co-worker has testified that the veteran frequently misses 
work time due to his headaches.  However, the lay statements 
are in conflict with the veteran's earlier statements entered 
into the record.  We conclude that the veteran's earliest 
statements are more probative of the severity of the 
headaches than the more recent statements advanced in support 
of a claim for monetary benefits.  Supporting this conclusion 
are the veteran's statements noted during a March 1999 neuro-
psychological evaluation.  At that time, it was indicated 
that he continued to maintain two jobs and continued to 
perform instrumental and basic activities of daily living 
without problem.  Although he reported that he had headaches, 
severity approximating a characteristic prostrating attack 
was not reported. 

The Board therefore finds that the overall symptomatology, 
particularly when viewed in conjunction with the disability 
most recently demonstrated, more nearly approximates the 
criteria for a finding of a 0 percent evaluation under DC 
8199-8100.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 0 percent for muscle contraction 
headaches is denied.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

